To compel respondent to set aside an order dismissing relator’s petition for the establishment of permanent dock, safety, sanitary and building lines along the shores of Grand River, as provided by Act No. 358, Local Acts of 1891.
Granted October 16, 1894, with costs against respondents in the court below.
The circuit judge held the act unconstitutional.
Held, that the failure of respondent to answer amounts to an admission, under Suprepie Court Rule No. .63, that all the material averments of the petition for the writ are true.